Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to applicant’s communication of 9/23/2019. Currently claims 1-20 are pending and elected below.

Claim Rejections - 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date 

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/032965 A1 “Patek”. Or (US 2015/0190098 A1)

Patek teaches a method of detecting events   (as in detecting meals) during to operation of an insulin infusion device associated with a patient, the method comprising:
Obtaining a plurality of measurements (sensor glucose measurements for the patient; (figure 8, see real-time inputs 62 of CGM and SMBG in figure 8)
obtaining values for the one or more measurement statistics (a bolus history for the patient: (see insuling history figure 8)
obtaining a patient event detection model(a meal detection model associated with the patient, the meal detection model identifying a predictive subset of glucose measurement statistics correlative to meals by the patient; (see the meal and exercise stochastic modeler 56 in figure 4)
determining values (calculating the predictive subset of glucose measurement statistics for an analysis interval of the sensor glucose measurements; (again, see meai and exercise stochastic modeler 56 in figure 4)
determining a metric (a meal probability associated with the analysis interval based on the bolus history; (see page 21 lines 7-21 and the time interval as on page 21 as the earliest time and the latest possible time)
Autonomously detecting (identifying a meal by applying the meal detection model to the predictive subset of glucose measurement statistics for the analysis interval and the meal probability associated with the analysis interval; and (see meal behavioral profile on page 22 lines 1-8)


Concerning the claims regarding “autonomously detecting”,  Patek discloses the claimed invention except for “Autonomously” detecting or identifying the occurrence of an event .  It would have been obvious to one having ordinary skill in the art at the time the invention was made to autonomously detect or identify the occurrence of an event, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958).  In this case a PHOSITA would make the obvious modification to autonomously or automatically detect an event in order to provide a more reliable and efficient means to detect something in order to prevent human error or inactivity.

Concerning claim 2 and measurement statistics see figure 8 and specification description thereof.
Concerning claim 3-4, 8 and glucose monitoring not various examples of the device being used to track glucose for insulin control of diabetes.
Concerning claim 5 and not paragraphs [0005]-[0010].
Concerning claim 6 , 17-18 and historical measurement data, note paragraphs [0016]-[0019].
Concerning claim 7, 10 and the “correlation coefficients and associated predictive subsets, see para [0020]-[0024] and not the “correction” and predictive models calculations used by the method of the prior art Patek.
Concerning claim 9 and the stepwise logistic regression see paragraphs [0049][0062], [0067], [0073], [0082] which examiner is of the position that the known predictive methodologies of the prior art would include stepwise logistic regression.
Concerning claim 11 and see para [0095].
Concerning claim 12 and infusion and modification see para [0004].
Concerning claim 13 and time stamp or time data see para [0019].

Concerning claim 15 and computer readable media see para [0009].
Concerning claim 16 and methods thereof see above of previously prior art method steps taught as of claim 1 above and further para [0049][0062], [0067], [0073],
Concerning claim 19 and the historic data analysis see [0016]-[0019].
Concerning claim 20 and the system of a sensing arrangement (132), database (134/135), computing device (138), see figure 16 and associated methods as discussed in rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP GRAY whose telephone number is (571)272-7180. The examiner can normally be reached on Monday through Friday, 8:30 a.m. to 4:30 p.m. EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

/PHILLIP A GRAY/Primary Examiner, Art Unit 3783